DETAILED ACTION
This action is responsive to the application No. 16/759,659 filed on April 27, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 05/06/2022 responding to the Office action mailed on 04/13/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 18, 19, 23-27, and newly added claim 32.5 25 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 23-26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US 2010/0224945) in view of Wu (US 2012/0056280).

Regarding Claim 18, Takahata (see, e.g., Figs. 11, 16A, 16D), teaches a semiconductor package comprising:
a support 20 (see, e.g., par. 0049); and
a die 10 attached to the support 20 by an adhesive 52 on a backside of the die 10 (see, e.g., pars. 0050, 0147), 
wherein:
the die 10 includes a capacitive pressure sensor integrated on a CMOS read-out circuit (see, e.g., pars. 0006, 0050-0052, 0054),
the adhesive 52 covers only a part of the backside of the die 10,
the adhesive 52 has two non-contiguous regions on the backside of the die 10,
the regions of the adhesive 52 are disposed adjacent to edges of the die 10,
the capacitive pressure sensor includes a rectangular, suspended tensile membrane 11 (see, e.g., par. 0052), and
Further, Takahata (see, e.g., Fig. 16A), teaches a square-shaped membrane 11 (which is a specialized case of the rectangle) with adhesive 52 oriented parallel to two sides of the membrane 11.
Takahata does not show that the regions of the adhesive are stripe-shaped and are oriented parallel to longer sides of the membrane.
Wu (see, e.g., Fig. 7), on the other hand, teaches adhesive regions 20 to connect the MEMS sensor chip 14 with the support 12 having a point shape or a stripe shape (see, e.g., par. 0028).
However, these claim limitations are merely considered a change in the shape of the non-contiguous regions and the membrane in Takahata’s device.  The specific claimed shapes, absent any criticality, are only considered to be an obvious modification of the shapes of the non-contiguous regions and the membrane in Takahata’s device30, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed stripe-shaped regions and the membrane, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed shapes in the non-contiguous regions and the membrane in Takahata’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed shapes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen shape or upon another variable recited in a claim, the applicant must show that the chosen shape is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 19, Takahata teaches all aspects of claim 18.  Takahata (see, e.g., Figs. 11, 16A, 16D), teaches that the adhesive 52 has a plurality of non-contiguous regions on the backside of the die 10.

Regarding Claim 23, Takahata and Wu teach all aspects of claim 190.  Takahata (see, e.g., Figs. 16A, 16D), teaches that the adhesive 52 includes the plurality of non-contiguous regions on the backside of the die 10 and Wu (see, e.g., Fig. 7), teaches adhesive regions 20 to connect the MEMS sensor chip 14 with the support 12 having a point shape or a stripe shape and located at the corners of the sensor chip 14 (i.e., die).  

Regarding Claim 24, Takahata and Wu teach all aspects of claim 18.  Takahata is silent with respect to the claim limitation that a maximum thickness of the die is not greater than 250 µm.
However, this claim limitation is merely considered a change in the die thickness of Takahata’s/Wu’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the die thickness of Takahata’s/Wu’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed die thickness in Takahata’s/Wu’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed die thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 25, Takahata and Wu teach all aspects of claim 24.  Takahata is silent with respect to the claim limitation that a maximum height of the package is not greater than 0.8 mm.
See also the comments stated above in claim 24 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 26, Takahata and Wu teach all aspects of claim 18.  Takahata (see, e.g., Figs. 16A, 16D), teaches further comprising an air channel (i.e., separation between elements 70) in the adhesive 70 configured to allow out diffusion of water vapor.  
The recitation calling for an “air channel configured to allow out diffusion of water vapor” does not distinguish over the cited reference regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, no matter which of the device’s functions is referred to in the claim, and if the prior art structure is capable of performing the intended function, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967).  In the instant application, an “air channel configured to allow out diffusion of water vapor” does not differentiate the claimed device from Takahata’s device since the spacing between the regions 70 of the adhesive creates the claimed channel.

Regarding Claim 32, Takahata (see, e.g., Figs. 11, 16A, 16D), teaches a semiconductor package comprising:
a support 20 (see, e.g., par. 0049); and
a die 10 attached to the support 20 by an adhesive 52 on a backside of the die 10 (see, e.g., pars. 0050, 0147), 
wherein:
the die 10 includes a capacitive pressure sensor integrated on a CMOS read-out circuit (see, e.g., pars. 0006, 0050-0052, 0054),
the adhesive 52 covers only a part of the backside of the die 10,
the adhesive 52 has a plurality of non-contiguous regions on the backside of the die 10,
regions of the adhesive 52 are disposed adjacent to edges of the die 10,
the capacitive pressure sensor includes a rectangular, suspended tensile membrane 11 (see, e.g., par. 0052), and
Further, Takahata (see, e.g., Fig. 16A), teaches a square-shaped membrane 11 (which is a specialized case of the rectangle) with adhesive 52 oriented parallel to two sides of the membrane 11.
Takahata does not show that the regions of the adhesive are stripe-shaped and are oriented parallel to longer sides of the membrane.
Wu (see, e.g., Fig. 7), on the other hand, teaches adhesive regions 20 to connect the MEMS sensor chip 14 with the support 12 having a point shape or a stripe shape (see, e.g., par. 0028).
See also the comments stated above in claim 18 regarding criticality of shapes which are considered repeated here.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US 2010/0224945) in view of Wu (US 2012/0056280) and further in view of Landesberger (US 2018/0035548).

Regarding Claim 27, Takahata and Wu and teach all aspects of claim 18.  Takahata (see, e.g., Fig. 16D), teaches that the support 20 includes attachment structures 12, and wherein the die 10 is attached by the adhesive 52 to the die support 20 (see, e.g., par. 0147).
Takahata does not show that the support includes a die pad wherein the die is attached by the adhesive to the die pad.
Landesberger (see, e.g., Fig. 9), on the other hand, teaches that the support 11 includes a die pad 12a/12b for electrical chip contacting wherein the die 14 is attached by the adhesive 13 to the die pad 12a/12b (see, e.g., par. 0061).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a support having a die pad in Takahata’s device, as taught by Landesberger, to provide electrical chip contacting.

Response to Arguments
Applicant’s arguments filed on 05/06/2022 with respect to the rejection of claims 20-22 have been fully considered but they are not persuasive.

The Applicants argue:
Wu does not show that the adhesive has two or a plurality of non-continuous regions on the back side of the die being disposed adjacent to edges of the die.  In contrast, Wu teaches the use of only one strip-shaped adhesive adjacent to one edge of the sensor chip. 
Accordingly, a combination of Takahata and Wu does not lead a skilled artisan to an adhesive having two non-contiguous stripe-shaped regions on the backside of the die, wherein the stripe-shaped regions of the adhesive are disposed adjacent to edges of the die.

The examiner responds:
Takahaka teaches most aspects of the claimed invention except for not showing that the regions of the adhesive are stripe-shaped and are oriented parallel to longer sides of the membrane.  Wu is a teaching reference showing that having adhesive regions of different shapes is known in the art and does not involve an inventive step (see, e.g., Wu, Figs. 2, 4, 7, par. 0028).

The Applicants argue:
The present application teaches that a stripe-shaped (non-contiguous) adhesive advantageously decouples stress between support and die.  While both, Takahata and Wu, discuss stress, they don’t discuss that the adhesive having two or a plurality of non-continuous regions on the back side of the die being disposed adjacent to edges of theo3-EH Page 5 of 7  die for stress relief.  Accordingly, the stripe-shaped (non-contiguous) adhesive of the present application is critical in order to achieve stress decoupling and Takahata and Wu don’t show the related feature.

The examiner responds:
Takahata and Wu disclose the stripe-shaped (non-contiguous) adhesive used to attach the die to the support.  Therefore, the alleged stress decoupling of the instant application is also present in Takahata’s/Wu’s device.
The claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (In re Best, 195 USPQ 430, 433 (CCPA 1977) and In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112).  Since Takahata and Wu show all the features of the claimed invention, the alleged stress decoupling of the instant application is an inherent property of Takahata’s/Wu’s invention.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

The Applicants argue:
A geometry of the membrane, for example, a rectangular geometry is not disclosed by Takahata.

The examiner responds:
A square-shaped membrane as shown by Takahata (see, e.g., Fig. 16A) is a specialized case of the rectangle.

The Applicants argue:
The present application teaches that a stripe-shaped (non-contiguous) adhesive advantageously decouples stress between support and die.  See present application at paragraphs [0005] and [0029].

The examiner responds:
To be of probative value, applicants’ assertion should be supported by actual proof.   In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814